ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-056 concluding that JOEL F. SHAPIRO, formerly of BOUND BROOK and currently of EDISON, who was admitted to the bar of this State in 1989, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), and RPC 1.5(b) (failure to provide a written retainer agreement);
And the Disciplinary Review Board further having concluded that respondent (1) should practice law under supervision for a period of one year, (2) complete the Skills and Methods courses offered by Institute of Continuing Legal Education and (3) return a filing fee in the amount of $175 paid by a client;
And good cause appearing;
It is ORDERED that JOEL F. SHAPIRO is hereby reprimanded; and it is further
ORDERED that respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year and until further Order of the Court; and it is further
ORDERED that respondent shall enroll in the next offering of the ICLE Skills and Methods course and thereafter demonstrate to the Office of Attorney Ethics his successful completion thereof; and it is further
ORDERED that within ten days of the filing date of this Order, respondent shall refund to his client, John Parker, the sum of $175 previously paid by the client as a filing fee for an answer respondent failed to file; and it is further
*167ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.